Case: 1:19-cv-02170 Document #: 736 Filed: 02/18/20 Page 1 of 1 PageID #:18616

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Huguette Debets
                                  Plaintiff,
v.                                                     Case No.: 1:19−cv−02170
                                                       Honorable Jorge L. Alonso
Boeing Co., The, et al.
                                  Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 18, 2020:


        MINUTE entry before the Honorable M. David Weisman: The motion hearing set
for 2/19/2020 will begin at 11:00 a.m. rather than at 9:15 a.m. (PLEASE NOTE TIME
CHANGE.) Mailed notice (ao,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
